Reasons For Allowance
Claims 1, 2, and 4-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein the first inductive element and the first capacitive element form an oscillating circuit; wherein an oscillation occurring in the oscillating circuit has a first period duration; wherein a first switching time is used to switch a controllable semiconductor element of the at least one first controllable semiconductor element of the output stage from a conducting state to a non-conducting state, and wherein the first period duration is larger than the first switching time.”.	Regarding claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…the method comprising: switching on at least one controllable semiconductor element of the at least one first controllable semiconductor element of the output stage, wherein the first inductive element is charged during the switch on operation of the at least one controllable semiconductor element, and wherein energy that is stored in the first inductive element during the switch on operation commutates to the first capacitive element via the first diode element once the switch on operation is completed; and switching off the at least one controllable semiconductor element of the at least one first controllable semiconductor element of the output stage.”.	Regarding claim 15, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein, in response to switching on at least one controllable semiconductor element of the at least one first controllable semiconductor element of the output stage, the first inductive element is charged during the switch on operation of the at least one controllable semiconductor element, and wherein energy that is stored in the first inductive element during the switch on operation commutates to the first capacitive element via the first diode element once the switch on operation is completed.”..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838